Citation Nr: 1222148	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung condition, including as secondary to a positive tuberculin reaction.

2.  Entitlement to service connection for a sinus condition, including as secondary to a positive tuberculin reaction.

3.  Entitlement to service connection for a renal condition, including as secondary to medications taken for service-connected disabilities.

(The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension or allergic rhinitis, is addressed in a separate decision.)   


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1967 to April 1971 and from December 1972 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in February 2008.  In February 2008, the Board reopened the appellant's claim for entitlement to service connection for a renal condition and remanded the claim for additional development.  The Board also remanded the issues of entitlement to service connection for a lung condition and entitlement to service connection for a sinus condition.  The Board denied the appellant's claim to reopen a claim of entitlement to service connection for positive tuberculin reaction, and thus the issue is not before the Board.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the February 2008 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that following the Board's February 2008 remand, relevant evidence, specifically a February 2010 letter from J.P., M.D., was associated with the claims file.  However, no supplemental statement of the case (SSOC) was issued.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in March 2010, the appellant waived RO consideration of the pertinent evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant had a lung disability during the period on appeal.   

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant had a sinus disability during the period on appeal.   

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a renal disability that is related to service.  

CONCLUSIONS OF LAW

1.  A lung disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A sinus disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A renal disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, VCAA notice letters were issued in July 2004 and October 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in April 2008. Dingess/Hartman, 19 Vet. App. at 490.  

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction (AOJ) decision.  See Pelegrini, 18 Vet. App. at 121.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, this was not prejudicial to him, since the claim was readjudicated after the appellant received the April 2008 notice letter and an additional supplemental statement of the case (SSOC) was provided to the appellant in March 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In a June 2008 VA Form 21-4142, the appellant requested the records from Dr. N.M. from February 1992, Dr. J.P. and a nurse practitioner at VA.  The identified records have been associated with the claims file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In compliance with the February 2008 Board remand, the appellant was afforded a February 2009 medical examination to obtain an opinion as to whether any sinus, lung or renal disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The appellant was also provided with a VA fee-basis examination in October 2004 to determine whether he had any lung disabilities.  The examiner obtained an accurate history and laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the October 2004 VA fee-basis examination is adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disability

The appellant is seeking service connection for a lung condition, including as secondary to a positive tuberculin reaction.  For the reasons that follow, the Board concludes that service connection is not warranted.

The appellant contends that he has had a persistent cough, mucus, and tightness of the chest since receiving a tuberculosis skin test (PPD) in approximately 1975.  (See November 2007 Board Hearing Transcript (Tr.) at 4)  The appellant reported that the PPD shot was positive for tuberculin.  (Tr. at 10)  He reported that he was surrounded by unsanitary conditions in Vietnam.  (Tr. at 5)  He stated that VA had diagnosed him with chronic obstructive pulmonary disease (COPD).   

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a lung disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a lung disability, service connection is not warranted in this matter.

The appellant filed his claim in June 2004.  There is no evidence that the appellant has been diagnosed with an active lung disability at the time the claim was filed or during the pendency of the claim.  An October 2004 VA fee-basis examination report reflects that the appellant reported that he had a positive TB tine test in 1974, a positive PPD test in 1975 and positive confirmed test in 1987.  The examiner noted that there was no history of full-blown tuberculosis.  There was only a positive PPD test in 1975 without any subsequent treatment.  The appellant reported persistent cough with mucus and tightness in the chest.  On examination, breath sounds were symmetric.  There were no rhonchi or rales.  Expiratory phase was within normal limits.  TB had not caused structural damage to the lungs.  The claimant had not been hospitalized for more than 6 months due to his TB condition.  A heart examination did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  A chest X-ray showed probable COPD, no active disease.  A pulmonary function test (PFT) was conducted.  No post-bronchodilator test was performed because the pre-bronchodilator test was within normal limits.  There was no discrepancy between the PFT findings and the clinical examination.  The examiner found the appellant had a history of positive PPD without active disease.  The subjective factors were a history of PPD.  The examination was normal.  The examiner stated that there was no active disease process observed.  

An October 2004 private treatment record indicates the appellant reported chest tightness, not with exertion.  He denied having shortness of breath or dizziness.  A December 2005 private treatment record indicates the appellant had a diagnosis of bronchitis.  An April 2007 VA treatment record indicates an examination was negative for (the patient denied symptoms of) a cough, wheeze, dyspnea or dyspnea on exertion.  An April 2008 VA treatment record indicated the appellant's chest was normal and lung auscultation and lung percussion were clear.  

A February 2009 VA examination report indicates that the appellant reported that his lung condition began in 1994.  He reported difficulty breathing, shortness of breath, and wheezing.  On examination, there were no signs of venous congestion or respiratory abnormalities.  Chest expansion was normal.  There was no cough during the entire interview/examination.  Chest X-ray results from February 2009 indicated clear lungs and no acute disease.  The VA examiner noted that the appellant claimed he had a positive TB test/reaction in June 1975, but the tech overlooked the results.  The VA examiner noted that the appellant had a normal PPD in April 1983 and a doubtful PPD in October 1987, followed by a negative PPD in December 1987.  The VA examiner noted that once a patient has a positive PPD he will always test positive.  Given the numerous non-reactive PPD tests, the VA examiner found the appellant was mistaken about the positive test.  The VA examiner found that there was no evidence of the appellant having been exposed to or infected with tuberculosis or of a lung disability related to service.

Based on the above evidence, the Board finds that the appellant has not had a lung disability during the period on appeal.  Although the October 2004 VA fee-basis examination report indicates that a chest X-ray showed probable COPD, the examiner found there was no active disease.  A PFT test was normal.  Consequently, the Board finds that the appellant currently does not have any lung disability within the meaning of VA laws and regulations.  COPD was never formally diagnosed.  An X-ray indicating "probable COPD" is not a definite diagnosis.  After reviewing all of the evidence from the examination, including both the X-ray report and PFT tests, the October 2004 VA fee-basis examiner concluded that the appellant did not have any active disease process of the lung.  Without objective symptoms or medical findings that the probable COPD seen on X-ray results in some pathology indicative of disability, the X-ray result is essentially a laboratory finding.  Like an abnormal laboratory finding, an abnormality disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See 38 C.F.R. §§ 4.1, 4.10 (2011); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  The February 2009 VA examiner noted that the appellant had not been diagnosed with COPD.  The Board finds it significant that the October 2004 VA fee-basis examiner found the appellant did not have any active disease.  

The appellant has contended that he has a lung disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a lung disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-ray and PFT tests, the Board finds that the probative value of any such opinion is outweighed by that of the October 2004 VA fee-basis and February 2009 VA examiners, who have education, training and experience in evaluating the etiology of a lung disability.  The Board finds the October 2004 VA fee-basis and February 2009 VA examination reports to be probative as they were based on thorough examinations of the appellant.  The February 2009 VA examiner also reviewed the claims file.

In a June 2006 statement, the appellant's wife stated that her husband had complained of sore throats and trouble breathing through the night.  The appellant's wife is competent to report symptoms capable of lay observation and the Board finds her credible in this regard.  However, as a lay person, the appellant's wife is not competent to report that the appellant has a current lung disability.

The Board concludes that the preponderance of the evidence is against a finding that the appellant has a lung disability related to his military service, to include as secondary to a positive tuberculin reaction.  As the preponderance of the evidence is against the claim for service connection for a lung disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus Disability

The appellant is seeking service connection for a sinus condition, including as secondary to a positive tuberculin reaction.  At the November 2007 Board hearing, the appellant reported that he had experienced a sinus condition since having a positive PPD test.  For the reasons that follow, the Board concludes that service connection is not warranted.

As noted above, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a sinus disability, at any time during the appeal period.  Without a current showing of a sinus disability, service connection is not warranted in this matter.

The appellant filed his claim in June 2004.  There is no evidence that the appellant had an active sinus disability at the time the claim was filed or during the pendency of the claim.  A June 2002 private treatment record, dated prior to the period on appeal, indicated the appellant had sinusitis.  As discussed above, the October 2004 VA fee-basis examination report indicated that the appellant did not have any active disease in his lungs.  Private treatment records from January 2005 and December 2005 indicated the appellant had allergic rhinitis.  A December 2005 private treatment record indicated the appellant had a sinus infection.  The appellant reported a cough, congestion, sinus drainage, ear pressure, a low grade temperature, sinus pressure and a sore throat.  

An April 2007 VA treatment record reflects that the appellant was negative for (or denied symptoms of) a cough, wheezing, dyspnea, or dyspnea on exertion.  

The February 2009 VA examination report indicates that the appellant reported that his sinus condition began in 1970.  He reported symptoms of a bleeding nose, runny nose, sore throat, bronchitis, laryngitis and runny eyes.  He reported that he took Albuterol, Flunisolide and Claritin for the condition.  He reported a history of episodes of headache, fever, purulent drainage and sinus pain five times a year lasting for greater than 14 days.  He had no current rhinitis symptoms.  He reported constant breathing difficulty.  On physical examination, there was no evidence of sinus disease.  There were no signs of nasal obstruction.  There was septal deviation, but it was not due to trauma.  The VA examiner found the appellant had inflamed/swollen nasal turbinates.  An X-ray of the sinuses indicated the paranasal sinuses were well developed and aerated.  There was no gross abnormality seen in the paranasal sinuses.  The VA examiner diagnosed the appellant with allergic rhinitis and found the appellant's problem was as likely as not related to the repeated nasal complaints he experienced while in service.  A February 2009 VA addendum clarified that the appellant was not diagnosed with any sinus condition or sinusitis based on the February 2009 VA examination.  He did have allergic rhinitis, but there were no indication of or a diagnosis of sinusitis.  The Boards finds that VA examination report to be highly probative as the VA examiner based his opinion on a thorough examination of the appellant. 

Based on the above evidence, the Board finds that the appellant has not had a sinus disability during the period on appeal.  Although the appellant has been diagnosed with allergic rhinitis, he is already separately service-connected for allergic rhinitis.  No other sinus disability was diagnosed during the period on appeal.

The appellant has contended that he has a sinus disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a sinus disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by an examination, the Board finds that the probative value of any such opinion is outweighed by that of the February 2009 VA examiner, who has education, training and experience in evaluating the etiology of a sinus disability.  The Board finds the February 2009 VA examination report to be probative as it was based on a thorough examination of the appellant and a review of the claims file.

The Board concludes that the preponderance of the evidence is against a finding that the appellant has a sinus disability related to his military service, to include as secondary to a positive tuberculin reaction.  As the preponderance of the evidence is against the claim for service connection for a sinus disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Renal Disability

The appellant contends that he has a renal disability that is related to service, to include due to medications taken for his service-connected disabilities.  For the reasons that follow, the Board concludes that service connection is not warranted.

In a November 2004 letter, J.P., M.D., stated that the appellant's lab results were noted to have worsening of his chronic renal failure, with serum creatine increase to 2.0.  In a February 2010 letter, Dr. J.P. noted that the appellant carried a diagnosis of chronic renal insufficiency.  Thus, the Board finds that the appellant was diagnosed with a disability during the period on appeal, satisfying the first element of a service connection claim.  

The appellant has not contended that he has a renal condition that is related to service on a direct-incurrence basis.  In his October 2004 claim, the appellant specified that he requested entitlement to service connection for a kidney condition with nocturia secondary to medication for service-connected disabilities.  However, as VA addressed entitlement to service connection for on a direct-incurrence basis in the February 2005 rating decision, December 2005 statement of the case and March 2009 supplemental statement of the case, the Board has considered service connection on a direct-incurrence basis.

There is no evidence that the appellant had a chronic renal disability in service.  A February 1978 X-ray report indicates that the appellant complained of pain in the lower left abdomen.  The X-ray indicated that the kidneys as well as the caliceal system, pelvises and ureters appeared morphologically normal, with the exception of a slight bulging of the periphery of the lower pole of the left kidney which was not associated with pelvocaliceal displacement and had the appearance of lobulation of the contour of the kidney.  No obstructive uropathy was found.  The evidence does not reflect that the appellant was diagnosed with or had symptoms of a chronic kidney condition.  January 1967, January 1971, November 1972, June 1974, December 1975, and January 1991 examination reports reflect that the appellant's genitourinary system was normal.  A May 1991 retirement examination report also 

indicates that the appellant's genitourinary system was normal and does not note any renal disabilities.  In a May 1991 report of medical history, the appellant denied having a history of frequent or painful urination, a kidney stone or blood in urine, or sugar or albumin in urine.  

As noted above, the appellant has not contended that he has a renal condition that is related to service on a direct-incurrence basis.  The evidence of record does not reflect that he was diagnosed with or had symptoms of a chronic renal condition within one year of service.  The first evidence of a renal condition is a December 1994 private treatment record which indicated that there was an 8 mm calculus in the upper pole of the right renal collecting system, which was currently non-obstructing.  The December 1994 private treatment record was dated three years after the appellant's discharge from service.  A February 2004 VA examination report reflects that the appellant reported that he had renal calculi treated with ultrasound in 1996.  The November 2004 private treatment record indicates the appellant had chronic renal failure.  The appellant has not contended that he had continuous symptoms of a renal condition since service.  Consequently, the Board finds that the evidence is against the appellant's claim for entitlement to service connection for a kidney condition on a direct-incurrence basis.

The appellant has contended that his renal condition was worsened by medication taken for his service-connected conditions.  As noted above, in the November 2004 letter, Dr. J.P. stated that the appellant's lab results were noted to have worsening of his chronic renal failure, with serum creatine increase to 2.0.  Dr. J.P. stated that as this can occasionally be related to diuretic use, his Maxzide was discontinued and replaced with Benicar.  

At the February 2008 Board hearing, the appellant testified that his renal function dropped because of an adverse reaction to his blood pressure medication.  (February 2008 Board Hearing Transcript (Tr.) at 12)  He reported that there was nothing else that his physician was doing for his liver at the time of the hearing.  (Tr. at 13)  

The appellant was evaluated at a VA examination in February 2009.  The appellant reported that the onset of his renal condition was 2003.  He told the VA examiner that his renal function declined with a blood pressure medication change in 2003/2004.  The appellant stated that the course since onset was intermittent with remissions.  The appellant reported that he had a history of renal dysfunction or renal failure, but dialysis was not required.  On examination, the appellant had abdominal or flank tenderness.  The bladder and urethral examinations were normal.  Laboratory tests were conducted.  The February 2009 VA examiner found that appellant had normal renal function.  The VA examiner noted that per private lab/notes in the claims file, the appellant was intolerant of an anti-hypertensive medication as indicated by elevated creatinine.  Once this medicine was changed/discontinued, the renal function returned to normal with no indication of a residual problem/disability.  The VA examiner found there was no current renal disability that was related to service or service-connected disability.

A February 2010 letter from Dr. J.P. reflects that the appellant had been a patient of his since 2003.  Dr. J.P. stated that he carried diagnoses of hypertension, diabetes, and chronic renal insufficiency.  Dr. J.P. did not provide any statements regarding the etiology of the renal insufficiency.

The Board finds that the evidence is against the appellant's claim for entitlement to service connection for a kidney condition, to include as secondary to service-connected disabilities.  Specifically, the evidence does not show that the appellant has a chronic renal disability caused or aggravated by medication taken for his service-connected conditions.  In the November 2004 letter, Dr. J.P. did not indicate that the appellant's medication permanently worsened his chronic renal failure.  In fact, the statement appears to indicate that the condition was transitory and fixed by replacing the Maxzide medication with Benicar.  Dr. J.P.'s statement does not indicate that the appellant had a renal disability that was chronically worsened by a service-connected disability or medication taken for a service-connected disability.  The February 2009 VA examiner specifically found that the appellant had normal renal function.  He opined that once the anti-hypertensive medication was changed/discontinued, the renal function returned to normal with no indication of a residual problem/disability.  The VA examiner found there was no current renal disability that was related to service or service-connected disability.  The Board finds that February 2009 VA examination report to be highly probative as the VA examiner provided a rationale for his opinion and based his opinion on records in the claims file, laboratory tests, and a physical examination.  In the February 2010 letter, Dr. J.P. noted that the appellant had a diagnosis of chronic renal insufficiency, but he did not indicate that the renal insufficiency was related to service or a service-connected disability.  There is no evidence indicating that there is a nexus between the appellant's renal disability and any other service-connected disability.  

The appellant has contended that he has a renal disability that is related to his service-connected disabilities.  Although a lay person may be competent to report the etiology of a disability, a renal disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by laboratory tests, the Board finds that the probative value of any such opinion is outweighed by that of the February 2009 VA examiner, who has education, training and experience in evaluating the etiology of a renal disability.  The VA examiner reviewed the appellant's claims folder and opined that there was no current renal disability that was related to service or a service-connected disability.  

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for a renal condition, including as secondary to medications taken for service-connected disabilities.  The statements from Dr. J.P. do not indicate that the appellant had a renal disability that was permanently worsened by medication taken for his service-connected hypertension.  The February 2009 VA examiner found that the appellant did not have a current renal disability that was related to service or a service-connected disability.  The February 2009 noted that once the anti-hypertensive medication was changed/discontinued, the renal function returned to normal.  Although the appellant has contended that he has a renal disability that is related to medication taken for his service-connected hypertension, the Board finds the February 2009 VA examination report to be more probative.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung condition, including as secondary to a positive tuberculin reaction, is denied.

Entitlement to service connection for a sinus condition, including as secondary to a positive tuberculin reaction, is denied.

Entitlement to service connection for a renal condition, including as secondary to medications taken for service-connected disabilities, is denied.  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


